Citation Nr: 0106546	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  97-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
residuals of a fracture of the right distal fifth metacarpal 
(major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
October 1970 to April 1978 and in the Navy from December 1981 
to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.        

The Board notes that in an April 1999 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for synovitis of the right wrist, as secondary to 
the service-connected residuals, neck, cervical spine, and 
boxer's fracture, right fifth metacarpal.  The appellant 
filed a Notice of Disagreement (NOD) in April 1999, and a 
Statement of the Case (SOC) was issued in September 2000.  In 
a September 2000 rating action, the RO recharacterized the 
appellant's synovitis claim, and created numerous separate 
claims.  However, the Board observes there is no indication 
from the information of record that the appellant filed a 
substantive appeal (VA Form 9).  Accordingly, these issues 
are not before the Board for appellate consideration.


REMAND

The appellant seeks a compensable evaluation for his service- 
connected finger disorder of the right hand, which is rated 
under Diagnostic Code (DC) 5227 of VA's Schedule for Rating 
Disabilities.  The only rating available under DC 5227 is a 
noncompensable evaluation for ankylosis of any finger.  A 
higher rating would be available only for extremely 
unfavorable ankylosis, which is rated as amputation under DCs 
5152-5156.  The Board notes that Diagnostic Code 5227 is 
predicated on loss of range of motion and, therefore, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), 
VA must consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 

Under Diagnostic Code 5156, a rating of 10 percent is 
assigned for little finger (major or minor hand) amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  A maximum rating of 20 percent is 
assigned for little finger (major or minor hand) amputation 
with metacarpal resection (more than one-half the bone lost).  
A note following this Diagnostic Code provides that the 
single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2000).  

In a note preceding Diagnostic Code 5220, 38 C.F.R. § 4.71a 
provides that (a) Extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, or 
with rotation and angulation of bones, will be rated as 
amputation, (b) The ratings for codes 5216 through 5219 apply 
to unfavorable ankylosis or limited motion preventing flexion 
of tips to within 2 inches (5.1 cm.) of median transverse 
fold of the palm, and (c) Combinations of finger amputations 
at various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  Thus, 
ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.

The note preceding Diagnostic Code 5220, 38 C.F.R. § 4.71a 
also provides that in classifying the severity of ankylosis 
and limitation of motion of single digits and combinations of 
digits, the following rules will be observed: (1) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.  See 38 
C.F.R. § 4.71.

In the instant case, an outpatient treatment record from the 
Denver VA Medical Center (VAMC) shows that in January 1997, 
the appellant underwent a neurological evaluation.  At that 
time, his finger extensors were 5/5, bilaterally, and his 
finger flexors were 5/5, bilaterally.  

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that prolonged use of his right hand 
made it swell.  He indicated that he also had decreased 
strength and loss of manual dexterity in his right hand, and 
could no longer type, and after writing two sentences, his 
hands would cramp up, "pop," and send pain up his forearm.  
The appellant reported that he used to work as an accounting 
manager and "checker stocker," but that he quit in September 
1996 because his hand could not function.  

The physical examination of the appellant's right hand did 
not include range of finger motion.  On examination the 
appellant reportedly had pain over the dorsum of the whole 
hand, in the MCP's (metacarpophalangeal) joints of all of his 
fingers, in the PIP (proximal interphalangeal) joint, and in 
the DIP (distal interphalangeal) of the fourth and fifth 
fingers.  He had crepitation of the fourth and fifth 
metacarpals when he flexed them.  Muscle strength in the 
right hand was 5/5.  The diagnosis was of status post 
fracture of the fourth and fifth metacarpophalangeal joints, 
healed with limitations as described above.  An x-ray of the 
appellant's right hand was interpreted as showing no acute 
fracture and/or subluxation, and there were no significant 
osteoarthritic changes.  

At the time of a VA examination in May 2000 it was noted that 
coordination and rapid movements of the fingers were 
performed normally with the exception of right thumb and 
finger opposition and difficulty flexing the little finger.   

In December 2000, the appellant testified at a 
videoconference hearing that he did not have any movement in 
his right little finger.  (T.2,3).  The appellant indicated 
that he also had pain in his right hand, and could no longer 
use his right hand to drive.  (T.3,5).  

In light of the above, the Board finds that the present 
evidentiary record is insufficient to adequately adjudicate 
the appellant's claim.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).   

2.  The RO should request that the 
appellant identify where, when and by 
whom he has been evaluated or treated for 
residuals of a fracture of the right 
distal fifth metacarpal in recent years.  
With any necessary authorization, the RO 
should attempt to obtain copies of any 
records identified by the appellant in 
response to this request.  The RO should 
inform the appellant of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000).  

3.  Thereafter, the RO should schedule 
the appellant for an orthopedic 
examination of the right fifth finger.  
Any indicated studies must be performed.  
The examiner must determine the range of 
motion (active and passive) of the right 
5th finger.  The examiner should note any 
weakness, painful motion, atrophy, or 
decreased functional ability of the right 
fifth finger and whether the appellant's 
subjective complaints are consistent with 
objective findings.  The examiner shall 
specifically report whether motion is 
possible to within 2 inches (5.1 cm.) of 
the transverse fold of the palm.  It is 
also requested that the examiner 
specifically note how many joints of the 
right fifth finger are ankylosed or 
limited in motion.  Findings should be 
measured in inches or centimeters.  The 
examiner is requested to completely 
review the claims folder prior to the 
examination.  

With consideration of the range of motion 
accomplished and given that ankylosis is 
considered to be favorable when it does 
not prevent flexion of the tip of the 
finger to within 2 inches (5.1 cm.) of 
the median transverse fold of the palm, 
and it is unfavorable when it precludes 
such motion, the examiner should state 
whether the appellant has favorable or 
unfavorable ankylosis.  The examiner 
should also comment on the affect, if 
any, that the appellant's service-
connected right fifth finger disability, 
in and of itself, has on his 
employability.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   





5.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of zero percent for residuals of a 
fracture of the right distal fifth 
metacarpal (major).  If the determination 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).030321852


